Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 25, 2017

The Court of Appeals hereby passes the following order:

A18A0417. MICHAEL JON KELL v. JPMORGAN CHASE BANK,
    NATIONAL ASSOCIATION.

      On July 21, 2017, the trial court entered a final order and judgment, finding
that JP Morgan Chase Bank, N.A. was entitled to a writ of possession due to Michael
Jon Kell’s failure to make rental payments.1 Kell filed a notice of appeal on August
3, 2017, seeking to appeal the trial court’s July 21 final order and judgment. We,
however, lack jurisdiction.
      Generally, a notice of appeal must be filed within 30 days of entry of the
decision or judgment sought to be appealed. OCGA § 5-6-38 (a). The underlying
subject matter of an appeal, however, controls over the relief sought in determining
the proper appellate procedure. Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d
192) (1994). The underlying subject matter here is a dispossessory judgment. Under
OCGA § 44-7-56, an appeal from a dispossessory judgment must be filed within
seven days of the date the judgment was entered. Ray M. Wright, Inc. v. Jones, 239
Ga. App. 521, 522-523 (521 SE2d 456) (1999). Kell filed his notice of appeal 13 days
after the entry of the trial court order he wishes to appeal. Therefore, the appeal is
untimely and is hereby DISMISSED for lack of jurisdiction.




      1
          The trial court subsequently issued a writ of possession on August 1, 2017.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 10/25/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.